DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 32-48.

Applicants' arguments, filed 08/12/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 32-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US 2002/0192243, Dec. 19, 2002) in view of Stinchcomb et al. (US 2017/0202830, Jul. 20, 2017).
	Hsu et al. disclose a system for the enhanced topical or transdermal administration of a drug for the treatment of Alzheimer’s disease comprising at least one drug reservoir containing the drug and a pharmaceutical acceptable base, in an amount effective to enhance the flux of the drug through the body surface without causing damage thereto (¶ [0012]). Exemplary Alzheimer’s drugs that may be administered include donepezil, pharmaceutically acceptable derivatives thereof, and combinations thereof. Suitable pharmaceutically acceptable derivatives include donepezil HCl (¶ [0067]). The formulation will typically contain on the order of about 0.5-50 wt. % active agent (¶ [0091]). Suitable bases include sodium bicarbonate and potassium bicarbonate (claim 4). The amount of sodium bicarbonate or potassium bicarbonate will generally be in the range of approximately 2-20 wt. % (¶ [0050]). Sodium bicarbonate and potassium bicarbonate are permeation enhancers (¶ [0032] and [0048]). For those Alzheimer’s drugs having an unusually low rate of permeation through the skin or mucosal tissue, it may be desirable to include a second permeation enhancer (¶ [0088]). Specific examples of suitable co-enhancers include 1-methyl-2-pyrrolidone (i.e. N-methylpyrrolidone) (i.e. claimed protic solvent) (i.e. solubilizer) (¶ [0089]). The drug reservoir may comprise a polymeric matrix of a pharmaceutically acceptable adhesive material that serves to affix the system to the skin during drug delivery. Suitable adhesive material includes polyacrylates (i.e. adhesive matrix) (¶ [0095]). Various additives, known to those skilled in the art, may be included in the topical formulations (¶ [0087]). A rate-controlling membrane may be present in the system (¶ [0099]).  The adhesive matrix system can be prepared by casting a fluid admixture of adhesive, Alzheimer’s drug and vehicle onto a backing layer, followed by lamination of a release liner (¶ [0102]). 
	Hsu et al. differ from the instant claims insofar as not disclosing wherein the composition comprises about 5-20 wt. % sorbitan monolaurate (i.e. claimed neutral form solubilizer), wherein the amount of 1-methyl-2-pyrrolidone (i.e. N-methylpyrrolidone) (i.e. claimed protic solvent) (i.e. solubilizer) is 5-20 wt. %, and wherein donepezil is released for a period of at least about 3 days. 
	However, Stinchcomb et al. disclose a transdermal patch (abstract). The composition may comprise one or more penetration enhancers for transdermal drug delivery. Suitable penetration enhancers include N-alkylpyrrolidone (¶ [0047]). One or more pharmaceutically acceptable penetration enhancers can be present in a total amount by weight of 0.1-15% w/w (¶ [0051]). The composition may optionally comprise one or more pharmaceutically acceptable wetting agents as excipients. Suitable wetting agents include sorbitan monolaurate. Wetting agents constitute in total of about 0.25% to about 15% of the total weight of the composition (¶ [0062]). The transdermal patch is capable of controlling the release of oxymorphone or prodrugs such that transdermal delivery of the active compound is sustained over a period of about 7 days (¶ [0083]).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Hsu et al. disclose wherein the composition may comprise various additives known to those skilled in the art. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 0.25% to about 15% sodium monolaurate (i.e. claimed neutral form solubilizer) into the composition of Hsu et al. since it is a known and effective additive as taught by Stinchcomb et al. 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.1-15% w/w of 1-methyl-2-pyrrolidone (i.e. N-methylpyrrolidone) (i.e. claimed protic solvent) (i.e. solubilizer) into the composition of Hsu et al. since Hsu et al. do not disclose an amount of co-enhancers and this is a known and effective amount of permeation enhancers to be included in a transdermal drug delivery system as taught by Stinchcomb et al. 
	It would have been prima facie obvious to one of ordinary skill in the art have formulated the composition of Hsu et al. to release donepezil for a period of about 7 days since this is a known and effective drug release time period for transdermal drug delivery systems as taught by Stinchcomb et al. One of ordinary skill in the art would have had a reasonable expectation of success since Hsu et al. disclose wherein the composition comprises a rate-controlling membrane. 
	In regards to instant claims 32, 40 and 46 reciting a molar amount of donepezil hydrochloride, the composition of Hsu et al. comprises donepezil hydrochloride. Therefore, it necessarily comprises a molar amount thereof.
	In regards to instant claims 32, 40 and 46 reciting an equimolar or less than equimolar amount of sodium bicarbonate or potassium bicarbonate with respect to the molar amount of donepezil hydrochloride, this limitation would have been obvious from Hsu et al. disclosing about 0.5-50 wt. % active agent and 2-20 wt. % sodium bicarbonate or potassium bicarbonate.  
	In regards to instant claims 32, 39 and 46 reciting donepezil free base generated by reaction between the donepezil hydrochloride and the sodium bicarbonate or potassium bicarbonate, Hsu et al. disclose wherein the Alzheimer’s drug may be a combination of donepezil and donepezil HCl. Since Hsu et al. disclose a composition comprising donepezil free base, the claim limitation of a composition comprising donepezil free base is met. Although Hsu et al. do not disclose wherein the donepezil free base is generated by reaction between the donepezil hydrochloride and the sodium bicarbonate or potassium bicarbonate, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Thus, since Hsu et al. disclose a composition comprising donepezil free base, the claim is unpatentable even though Hsu et al do not disclose how the donepezil free base is derived. 
Furthermore, since a reaction between donepezil hydrochloride and sodium bicarbonate or potassium bicarbonate generates donepezil free base and the composition of Hsu et al. comprises a mixture of donepezil hydrochloride and sodium bicarbonate or potassium bicarbonate, donepezil free base will necessarily be generated in the composition of Hsu et al. 

Response to Arguments
Applicant argues that a person of ordinary skill in the art would readily understand that different active agents have different skin flux profiles and would have had no reason to look to the disclosure in Stinchcomb regarding oxymorphone to arrive at a composition that releases donepezil for a period of at least about three days.
 	The Examiner does not find Applicant’s argument to be persuasive. Different active agents may have different skin fluxes but that does not mean that different active agents with different skin fluxes cannot be released for the same time period. Hsu et al. disclose in paragraph [0025] wherein the amount of permeation enhancer affects rate of administration. Hsu et al. also disclose in paragraph [0099] wherein the system may comprise a rate-controlling membrane to control the rate at which a drug permeates out. Thus, time period of release can be modified. Hsu et al. disclose in paragraph [0077] wherein the period of time for delivery of active agent should be sufficient to provide the desired local or systemic effect. Thus, time period affects whether a desired effect is achieved by the active agent. Hsu et al. do not disclose what time period would be effective. Therefore, one of ordinary skill in the art would look to the teachings of Stinchcomb to find what time period is known to be effective in the art. Stinchcomb does not disclose wherein the about 7 days is limited to oxymorphone. Thus, one of ordinary skill in the art would have been motivated to try the time period disclosed by Stinchcomb to see if it is an effective time period to provide the desired local or systemic effect of the drug of Hsu et al. As such, Applicant’s argument is unpersuasive. 

	Applicant argues that the cited art fails to suggest a composition in which sustained delivery of donepezil free base is achieved through the chemical reaction of donepezil HCl and inorganic base compound (e.g. a bicarbonate salt).
	The Examiner does not Applicant’s argument to be persuasive. The instant claims do not recite wherein sustained delivery of donepezil free base is achieved through the chemical reaction of donepezil HCl and inorganic base compound (e.g. a bicarbonate salt). Instant claims 32, 39 and 46 merely recite wherein donepezil free base is generated by reaction between the donepezil hydrochloride and the sodium bicarbonate or potassium bicarbonate. Nowhere in the instant claims does it recite wherein release of donepezil free base is limited to a chemical reaction of donepezil HCl and inorganic base compound. 
Moreover, in regards to instant claims 32, 39 and 46 reciting donepezil free base generated by reaction between the donepezil hydrochloride and the sodium bicarbonate or potassium bicarbonate, Hsu et al. disclose wherein the Alzheimer’s drug may be a combination of donepezil and donepezil HCl. Since Hsu et al. disclose a composition comprising donepezil free base, the claim limitation of a composition comprising donepezil free base is met. Although Hsu et al. do not disclose wherein the donepezil free base is generated by reaction between the donepezil hydrochloride and the sodium bicarbonate or potassium bicarbonate, the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113. Thus, since Hsu et al. disclose a composition comprising donepezil free base, the claim is unpatentable even though Hsu et al do not disclose how the donepezil free base is derived. 
Furthermore, since a reaction between donepezil hydrochloride and sodium bicarbonate or potassium bicarbonate generates donepezil free base and the composition of Hsu et al. comprises a mixture of donepezil hydrochloride and sodium bicarbonate or potassium bicarbonate, donepezil free base will necessarily be generated in the composition of Hsu et al. 

	Applicant argues that the claim feature of an equimolar or less than equimolar amount of sodium bicarbonate or potassium bicarbonate relative to the molar amount of donepezil hydrochloride must be provided by Hsu.
	The Examiner does not find Applicant’s argument to be persuasive. This claim limitation has been addressed. As discussed in the rejection, in regards to instant claims 32, 40 and 46 reciting an equimolar or less than equimolar amount of sodium bicarbonate or potassium bicarbonate with respect to the molar amount of donepezil hydrochloride, this limitation would have been obvious from Hsu et al. disclosing about 0.5-50 wt. % active agent and 2-20 wt. % sodium bicarbonate or potassium bicarbonate. Applicant has not addressed this. Therefore, the rejection is maintained. 

	Applicant argues that according to the teachings of Hsu, the basic compound is present in a greater than molar amount relative to the Alzheimer’s drug.
	The Examiner does not find Applicant’s argument to be persuasive. This argument has been addressed by the Patent Trial and Appeal Board. On pages 6-7 of the 02/02/2022 Board Decision, the Board states that Appellant’s argument is unpersuasive because the complete neutralization of the acid addition salt is merely a preferred embodiment of Hsu. As such, Applicant’s argument is unpersuasive. 

Conclusion
Claims 32-48 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY LIU/Primary Examiner, Art Unit 1612